MEMORANDUM **
Roberto Cezberg-Loarca appeals the 60-month sentence imposed following his guilty plea to unlawful reentry of a deported alien in violation of 8 U.S.C. § 1326. Cezberg-Loarca contends that in light of Apprendi v. Neto Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court erred in imposing a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based upon prior aggravated felonies which the indictment did not allege, to which he did not admit, and which were not submitted to a jury and proven beyond a reasonable doubt. He also contends that Apprendi renders inapplicable Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) (holding that 8 U.S.C. § 1326(b)(2) is a sentencing factor and not a separate offense), because he did not admit to an aggravated felony at his plea hearing. He further contends that 8 U.S.C. § 1326(b), as construed by the Supreme Court in Almendarez-Torres, is unconstitutional on its face after Apprendi. His arguments are foreclosed by our recent decision in United States v. Arellano-Rivera, 244 F.3d 1119, 1127 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.